Opinion filed November 17, 2022




                                        In The

        Eleventh Court of Appeals
                                    __________

                               No. 11-22-00154-CV
                                   __________

      IN THE INTEREST OF J.X.V. AND F.D.V., CHILDREN


                     On Appeal from the 446th District Court
                              Ector County, Texas
                     Trial Court Cause No. E-16-03-0287-FM


                      MEMORANDUM OPINION
      This is an appeal from an order relating to child support. The children’s father
filed a pro se notice of appeal after the trial court entered an order (1) decreasing the
amount of the father’s current child support and medical support obligations to $0.00
per month because of the father’s incarceration but (2) confirming an arrearage of
both child support and medical support. The father filed his notice of appeal on
June 2, 2022. Appellant’s brief was originally due to be filed in this court on or
before August 24, 2022. On September 6, the clerk of this court notified Appellant
that his brief was past due. On September 28, the clerk of this court again notified
Appellant that his brief was past due, and we granted an extension on the court’s own
motion. In the September 28 letter, we informed Appellant that the failure to file his
brief in this court on or before October 24, 2022, could “result in dismissal of the
appeal.” See TEX. R. APP. P. 38.8(a)(1), 42.3(b), (c). On October 21, 2022, we sent
a reminder regarding the upcoming due date for Appellant’s brief.
      As of this date, Appellant has not filed a brief or a motion for extension. Based
upon Appellant’s failure to prosecute this appeal in a timely manner, we conclude
that this appeal should be dismissed. See TEX. R. APP. P. 38.8(a)(1), 42.3(b), (c).
      Accordingly, we dismiss this appeal for want of prosecution.


                                                     PER CURIAM


November 17, 2022
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




                                          2